Citation Nr: 1719479	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-11 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bone loss, also claimed as osteoporosis, broken sternum and fractured vertebrae, to include as due to exposure to ionizing radiation or asbestos.

2.  Entitlement to service connection for a disability manifested by chest pain, to include as due to exposure to ionizing radiation or asbestos.


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1969 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in August 2011 and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015 the Board remanded the issues identified on the title page to the agency of original jurisdiction (AOJ) for additional development, which has been accomplished in regard to the claims decided herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran is shown to have been exposed to radiation in service but has not been diagnosed with a recognized radiogenic disease.

2.  There is no competent evidence showing the Veteran's osteoporosis is related to asbestos exposure, radiation, or is otherwise related to military service.

3.  There is no competent evidence showing the Veteran's disability manifested by chest pain is related to asbestos exposure, radiation, or is otherwise related to military service.


CONCLUSIONS OF LAW

1.  The requirements to establish service connection for bone loss, also claimed as osteoporosis, broken sternum, and fractured vertebrae, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2016).

2.  The requirements to establish service connection for disability manifested by chest pain are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a March 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including VA treatment records, are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his claimed right second toe disorder.  

Next, pursuant to the Board's July 2016 remand, VA attempted to provide an initial examination for the Veteran's bone loss and chest pain.  The Veteran failed to report for this examination.  Under 38 C.F.R. § 3.655, when a claimant fails to report without good cause for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Here, the Veteran has not provided any reasons for his absence, and the record does not otherwise provide any insight into the same.  Thus, absent a showing of good cause for his failure to appear, the Board will adjudicate the Veteran's claim on the evidence of record.  38 C.F.R. § 3.655 (2016).  

Notwithstanding the Veteran's failure to report for his examinations, the Board finds substantial compliance with its prior remand directives, as the AOJ attempted to provide an examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

With substantial compliance with the prior remand, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In regard to radiation exposure, service treatment records include a DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) listing exposure to neutron, gamma and X-ray radiation over the course of service.  Exposure to radiation is accordingly confirmed.  Under 38 C.F.R. § 3.309(d), the following diseases are shall be service-connected if they become manifest in a radiation-exposed veteran, provided the rebuttable presumptions of 38 C.F.R. § 3.307 are satisfied: leukemia (other than chronic lymphocytic leukemia); cancer of the thyroid; cancer of the breast; cancer of the pharynx; cancer of the esophagus; cancer of the stomach; cancer of the small intestine; cancer of the pancreas; multiple myeloma; lymphomas (except Hodgkin's disease); cancer of the bile ducts; cancer of the gall bladder; primary liver cancer (except if cirrhosis or hepatitis B is indicated); cancer of the salivary gland; cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and, cancer of the ovary.  See 38 C.F.R. § 3.309(d)(2).  

Under 38 C.F.R. § 3.311(b)(2), the term "radiogenic disease" includes those listed in 38 C.F.R. § 3.309(b)(2), plus any other cancer and posterior subcapsular cataracts, nonmalignant thyroid nodular disease, parathyroid adenoma and tumors of the brain and central nervous system.  38 C.F.R. § 3.311(b) does not establish a presumption; rather, it establishes a requirement that the claim be submitted for review by VA's Under Secretary for Benefits for an opinion as to whether a radiogenic disease was caused by exposure to radiation.  If the veteran claims a disease not listed as a radiogenic disease in 38 C.F.R. § 3.311(b)(2), VA will nonetheless forward the claim to the Undersecretary for Benefits for review, if the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4). 

As regards asbestos, in his June 2010 claim for service connection the Veteran reported having been exposed to asbestos during initial construction of the engine room of the USS California (he stated in correspondence to VA that asbestos was used to insulate steam and hot water piping and was lying all over the deck).  The Veteran's service personnel record shows that after graduation from nuclear power school the Veteran was assigned to the pre-commissioning unit of the USS California, DLGN 36.  

In cases involving a claim of entitlement based on asbestos exposure in military service as the cause of current disability, the claim must be analyzed under VA administrative protocols.   Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  There is no presumption that a veteran was exposed to asbestos in service by reason of having been on a ship.  Dyment v. West, 13 Vet. App. 141 (1999); aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOPGCPREC 4-00 (April 13, 2000).

In his May 2011 claim, the Veteran reported the onset of chest pain around when he was in the Nuclear Power Program during service.  He indicated that these symptoms still existed at present time.  He further described having osteoporosis, having lost a "significant amount of minerals" in his bones.  This condition was related to radiation exposure in service, asserted the Veteran. 

After a thorough review of the record, the Board finds that service connection is not warranted for the Veteran's claimed residuals of a right second toe fracture.  

First, the Board notes that the Veteran appears to have present disabilities, diagnosed as osteoporosis and symptoms such as chest pain.  VA treatment records document that the Veteran was involved in a motor vehicle accident in May 2009, sustaining a fracture of the sternum with attendant severe chest pain.  He was also diagnosed with osteoporosis in April 2011, and provided calcium supplements and bone-strengthening medication.  As such, the Board will grant that the present element of service connection is met for his claims.  However, there is no competent evidence of record to link the Veteran's claimed conditions to his service, to include asbestos and radiation exposure therein.

Addressing first the question of asbestos exposure, the Veteran is not shown to have mesothelioma, asbestosis, parenchymal lung cancer, pleural effusions, fibrosis or pleural plaques, or any other disorder associated with asbestos exposure.  The Veteran's claimed conditions are not even respiratory in nature.  There is no competent evidence of record to link the Veteran's present complaints to asbestos exposure in service.  

Turning to the question of radiation exposure, the Veteran's STRs include a DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) showing that the Veteran incurred a total exposure of 00.344 REMs during service, with 25 REMs being the total permissible lifetime exposure.  In March 2011 the Naval Dosimetry Center notified the AOJ that the Veteran would notionally have incurred 00.457 REMs of photon radiation during his service and 0.00 REMs whole-body equivalent or deep dose equivalent, although it is prudent to compare that record to the DD Form 1141.  Thus, the Veteran's actual radiation exposure during service is well established.  In December 2015 VA's Under Secretary for Health reviewed the file and stated that for exposures below 5-10 REM (which includes occupational and environmental exposures) the risks of health effects are either too small to be observed or are nonexistent.  Based on the Under Secretary's finding, the Board concludes the Veteran's osteoporosis and disability manifested by chest pain were not consequent to any conditions related to radiation exposure.  There is no competent evidence supporting such a relationship, and the Veteran has not provided any competent opinion that does so.  

Regarding direct service connection other than asbestos or radiation exposure, the Veteran was not diagnosed with osteoporosis, nor did he complain of chest pains during his military service.  As noted previously, there are no competent etiological opinions of record.  VA has provided opportunities for the Veteran to perhaps obtain such opinions in a VA examination.  However, the Veteran did not report for his scheduled examination, and the Board must adjudicate the claim on the evidence of record.  Wood v. Derwinski, 1 Vet. App. 406 (1991).

Thus, the only evidence of record that links the Veteran's current symptoms to an his service, to include asbestos and radiation exposure therein, are his own statements.  In this regard, the Board finds the statements to be not competent lay evidence.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding. Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

Here, the question of whether osteoporosis and disability manifested by chest pain are related to the Veteran's service is not something that can be determined by mere observation.  Nor is this question simple.  To assess the possibility of a relationship between the conditions and service requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with any symptoms reported.  As such, the Board finds that the Veteran's statements as to how his current symptoms were caused are not competent evidence as to a nexus.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's claimed conditions did not have onset in or are not related to his military service, to include exposure to radiation or asbestos therein.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bone loss, also claimed as osteoporosis, broken sternum and fractured vertebrae, is denied.

Service connection for a disability manifested by chest pain is denied.



____________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


